         Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 1 of 37




                          THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

________________________________________________
                                                             )
LINDA VALENTIN,                                              )
JOEL VALENTIN, and                                           )
GRACE GABLE MANOIRS, LLC                                     )
                                                             )
                                                             )
                        Plaintiffs,                          )
                                                             )
                 v.                                          )
                                                             )
TOWN OF NATICK, PLANNING BOARD OF THE                        )
TOWN OF NATICK, THERESA EVANS in her individual)
capacity and in her official capacity as planning board      )
member for the Town of Natick, ANDREW MEYER                  )
in his individual capacity and in his official capacity as   )
planning board member for the Town of Natick,                )
JULIAN MUNNICH in his individual capacity and in his )
official capacity as planning board member for the Town )
of Natick, GLEN GLATER in his individual capacity and )
in his official capacity as planning board member for        )
the Town of Natick, PETER NOTTONSON in his                   )
individual capacity and in his official capacity as planning )
board member for the Town of Natick, NATICK                  )
HISTORICAL COMMISSION, and STEPHEN EVERS, )
In his individual capacity and in his official capacity as   )
Chair of the Natick Historical Commission,                   )
                                                             )
                                                             )
                        Defendants.                          )
________________________________________________)


                            COMPLAINT AND JURY DEMAND




                                                 1
         Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 2 of 37




                                     I.      INTRODUCTION

       1. Plaintiffs Joel and Linda Valentin (the “Valentins”) bring this action against the Town

of Natick, the Planning Board of the Town of Natick (the “Board”) and five members of the

Board, the Natick Historical Commission (the “Commission”) and its chair Stephen Evers (“Mr.

Evers”) (collectively, “Defendants”) alleging that—in denying the Valentins’ application to

develop a condominium project containing affordable housing units—Defendants discriminated

against them on the basis of race, color and national origin, in violation of the Fair Housing Act

and violated their rights to due process and equal protection under the laws.

       2. The Valentins are dark-skinned Haitian immigrants who have called Natick home for

more than 30 years. In early 2019, they worked closely with the Board to develop Natick’s

Historic Preservation Bylaw (the “New Bylaw”), which sought to preserve certain historic

properties labeled “smaller estates,” by permitting redevelopment in the form of condominium or

other multifamily units.

       3. The Board sponsored the New Bylaw at the April 2019 Town Meeting, where it was

passed almost unanimously. Thereafter, once the Valentins proposed to develop eleven

condominium units under the New Bylaw at 50 Pleasant Street in South Natick (two of which

would be required to be “deed restricted affordable units” under Natick’s mandatory inclusionary

zoning ordinance), certain South Natick neighbors began to pressure Defendants—because of the

Valentins’ race, color and national origin and because of the perceived race, color and national

origin of the prospective residents of the Valentins’ development—to oppose and ultimately

deny the approvals necessary for the Valentins to proceed.

       4. Defendants acquiesced in the discriminatory views and motivations of the South

Natick neighbors, who alleged the Valentins’ development amounted to an “attack on the



                                                 2
         Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 3 of 37




suburbs” in the predominantly white South Natick neighborhood (which is encompassed entirely

within Census Tract 3823, Natick’s richest, whitest Census Tract with the fewest number of

multifamily or affordable units).

       5. From shortly after August 2019 (when the Valentins first sought a “special permit”

under the New Bylaw to develop the condominium units) through the late Fall of 2020 (when

Town Meeting repealed the New Bylaw and the Board denied the Valentins’ permit), the Board

and the other Defendants worked in concert with residents of South Natick to thwart the

Valentins’ development, because of their race, color and national origin (and those of the

prospective residents of the condominium units).

       6. Defendants were well aware, throughout this time period, that the Valentins’

development fully comported with the requirements of the New Bylaw, and that the only means

by which the neighbors could defeat the project was for the Board to delay its approvals long

enough to give opponents time to seek a Town Meeting repeal of the New Bylaw, which was

effectuated through an unfair process on November 10, 2020.

       7. The Board, which had ultimate control over whether the Valentins’ project could

proceed, consistently acquiesced to the neighbors’ discriminatory opposition. As the factual

allegations herein demonstrate, the Board was both influenced by, and supportive of, the

neighbors’ efforts to stop the Valentins’ project. Indeed, the Board constructed every conceivable

hurdle to the Valentins’ project. It scheduled an interminable string of public hearings—29 in all

from the Valentins’ original application in August 2019 to the Board’s final denial in December

2020—which is without precedent in the history of similar developments in Natick. Individual

Board members invented ambiguities in the New Bylaw that the Board itself sponsored just a

few months earlier at the April 2019 Natick Town Meeting. The Board sought the opinion of



                                                3
            Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 4 of 37




Town Counsel as to those purported ambiguities, only to reject that opinion when it did not serve

the Board’s purposes in halting the Valentins’ development. The Board undertook all of these

efforts in order to support the opposition of the South Natick neighbors.

          8. At least one member of the Board, Associate Member Susan Kang, recognized the

racism that drove the opposition to the Valentins’ project, and that fueled the repeal of the New

Bylaw. Notably, White individuals in Natick, as well, recognized the racial animus that fueled

the opposition to the Valentins’ project and made their concerns known to Defendants.

          9. Most indicative of its unlawful motivation, the Board facilitated the efforts of the

neighbors to repeal the New Bylaw, which the Board had sponsored just months earlier.

Members of the Board repeatedly and categorically stated that any repeal would have no impact

at all upon the Valentins’ application. The Board explained, including in public meetings, that

the Valentins’ project, as a pending application, would be “grandfathered” in regardless of any

repeal.

          10. Following the repeal of the New Bylaw on November 10, 2020, the Board then

revealed its true colors. Contrary to its repeated representations, including in public meetings,

that the repeal would have no impact on the Valentins’ project, on December 2, 2020, the Board

formally rejected the Valentins’ project on the exclusive basis of the New Bylaw’s repeal.

                                 II.     JURISDICTION AND VENUE

          11. Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1331. 1343, and 2201; and 42

U.S.C. § 3613. The claims alleged here arise under the laws of the United States. This Court has

supplemental jurisdiction pursuant to 28 U.S.C. § 1367 to hear and determine Plaintiffs’ state

law claims because those claims are related to Plaintiffs’ federal law claims and arise out of a




                                                    4
          Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 5 of 37




common nucleus of related facts. The Plaintiffs’ state law claims form part of the same case or

controversy under Article III of the United States Constitution.

       12. Venue is proper in the District of Massachusetts pursuant to 28 U.S.C. § 1391(b)

because the facts giving rise to the claims occurred within this district. Additionally, the

Defendants reside within the District of Massachusetts.

                                           III.    PARTIES

       13. Plaintiff Linda Valentin is of Haitian descent, is dark-skinned, often wears a head

covering, and speaks with a thick Haitian or Creole accent. She lives at 8 Nancy Road in, Natick,

Massachusetts, and has been a resident of Natick since 1995.

       14. Plaintiff Joel Valentin is also of Haitian descent and also has dark skin. He is

employed by the Town of Natick as a Network Administrator. He lives at 8 Nancy Road in

Natick, Massachusetts, and has been a resident of Natick since 1995.

       15. Plaintiff Grace Gable Manoirs, LLC (“Grace Gable”) is a Massachusetts Limited

Liability Company of which the Valentins are the Managers. At all times, the intention of the

Valentins was to transfer to Grace Gable all rights in the Property once they had obtained

approval to develop the Property into condominiums. Grace Gable was then to hold and

eventually sell the condominiums to be located at the Property.

       16. Defendant, Town of Natick (“Natick”), is a body politic that can sue and be sued.

       17. Defendant Planning Board (the “Board”) is an elected town-wide board. Among other

things, it oversees and makes determinations with regard to the approval or denial of special

permits consistent with the Natick Zoning Bylaws.




                                                  5
            Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 6 of 37




          18. Defendant Theresa Evans (“Evans”), is an individual who resides at a domicile

unknown to Plaintiff, but known to be within the Town of Natick, Massachusetts. Ms. Evans was

chair of the Natick Planning Board at all pertinent times.

          19. Defendant Andrew Meyer (“Meyer”) is an individual who resides at 31 Prescott

Avenue, Town of Natick, Massachusetts. Mr. Meyer is a current member of the Natick Planning

Board and was such a clerk member at all pertinent times.

          20. Defendant Julian Munnich (“Munnich”) is an individual who resides at 310 North

Main Street Town of Natick, Massachusetts. Mr. Munnich is a current vice-chair member of the

Natick Planning Board and was such a vice-chair member at all pertinent times.

          21. Defendant Glen Glater (“Glater”), is an individual who resides at 28 Reynolds

Avenue, Town of Natick, Massachusetts. Mr. Glater is a member of the Natick Planning Board

and was a member at all pertinent times.

          22. Defendant Peter Nottonson (“Nottonson”), is an individual who resides at 11 Parker

Court Town of Natick, Massachusetts. Mr. Nottonson is a current member of the Natick

Planning Board and was such a member at all pertinent times.

          23. Defendant Natick Historical Commission (the “Commission”) is a town-wide body of

appointed officials by the Select Board of Natick with limited jurisdiction related to the

preservation, protection, and development of the places historical and archaeological value in

Natick.

          24. Defendant Stephen Evers (“Evers”), is an individual who resides at 1 Frost Street,

Town of Natick, Massachusetts. Mr. Evers is the Chair of the Commission and was the Chair of

the Commission at all pertinent times.




                                                  6
          Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 7 of 37




       25. Each Defendant who acted or failed to act, as alleged herein, was the actual or

apparent agent, employee, manager, or representative of the other Defendants and, in doing the

acts or omitting to act as alleged in this Complaint, was acting in the course and scope of his, her,

or its actual or apparent authority pursuant to such agencies, or the alleged acts or omissions

were subsequently ratified and adopted by the Town or Board as principal.

                          IV.     FACTS COMMON TO ALL COUNTS

       26. Natick is a town of approximately 36,050 people located in the western suburbs of the

City of Boston, Massachusetts. According to the 2010 Census, the percentage of the population

that is White is 85.4%. The percentage of the population that is Black is less than 2.0%.

                                        The Subject Parcel

       27. In or about November 2005, the Valentins purchased the real estate located at 50

Pleasant Street, Natick, Massachusetts (the “Property”). At one point, they intended to occupy it

as their residence, but subsequently sought to develop the Property for others.

       28. The Property is situated in the Residential Single District B (RSB) zoning district and

contains 63,256 square feet of land and 549.7 feet of frontage along Pleasant Street.

       29. It is located in a neighborhood commonly called South Natick, and is encompassed

entirely within Census Tract 3823, which is the Whitest and wealthiest in Natick, and where the

Black population constitutes an even smaller share than in Natick as a whole. The median sales

price of a home in the district is $821,328, and it has Natick’s smallest share of multifamily

housing and smallest share of deed-restricted affordable units.

       30. The Property is improved with an existing, single-family residential dwelling with a

gross floor area of approximately 6,386 square feet according to assessors’ records.




                                                 7
          Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 8 of 37




       31. The Property and surrounding land covering over thirty-four acres was formerly

known as White Gables Park. Constructed in or about 1917, the existing residence once sat on

3.4 acres and comprised the main house, a large Victorian barn, a chicken coop, a large stable,

carriage house, and garages. Over time, the land comprising White Gables Park was subdivided,

and the barn and other structures accessory to the existing residence were lost or demolished.

The main house had been one of the oldest buildings in the Town of Natick. It qualified as an

“Historic Structure.” A true and correct copy of photographs of the Property are attached as

Exhibit A.

       32. In 2007, the Valentins sought a variance to erect an eight (8) foot fence surrounding

their property. Neighbors opposed the variance, suggesting that the Valentins could not be from

Natick, and had come from outside to “change our neighborhood.” Because of this opposition—

which was rooted in the perception that they were outsiders because of their skin color and

accents and did not belong in South Natick—the Valentins withdrew their request for a variance.

                   Municipal Boards Involved in The Special Permitting Process

       33. Pursuant to Massachusetts General Laws, Natick has the limited power to create

zones by usage. M.G.L. c. 40A. Massachusetts law requires that the City adopt a comprehensive

plan for the development of large areas and to follow that plan in making zoning decisions

regarding particular parcels of land.

       34. The Planning Board of Natick (the “Board”) is an elected body, the jurisdiction of

which includes:

       a. developing plans for future provisions of municipal services and for the development

             of the entire Town;

       b. approving, modifying, or rejecting proposed subdivision applications;



                                                8
          Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 9 of 37




        c. approving, modifying, or refuting proposed special permit applications for

            commercial development in the Regional Corridor (RC) and Highway Corridor (HC)

            Overlay Districts in the environs of Route 9;

        d. endorsing or rejecting applications for "Approval Not Required" plans;

        e. initiating Zoning Bylaw recommendations for Town Meeting action; and

        f. advising Town Meeting on all Zoning Bylaw changes proposed by other entities or

            persons.

        35. The Planning Board has six (6) members, each of whom serves a term of 60 months.

This complaint alleges claims against five individual members of the Board.

        36. Pursuant to its zoning laws, Natick has designated the Planning Board as the Special

Permit Granting Authority with respect to applications for historic preservation special permits.

                                  2014 Historic Preservation Bylaw

        37. Section III-J (subsections 1-9) of the Natick Zoning Bylaw, adopted at Fall Town

Meeting in October 2014, allows for the enlargement and adaptive reuse of structures by special

permit to encourage the preservation and continued use of buildings of historic or architectural

significance. Section III-J.1.1 (the “2014 Bylaw”).

        38. The 2014 Bylaw provides, in relevant part, that the Board as Special Permit Granting

Authority “may grant a special permit for re-use, construction, and occupancy of buildings, and

structures relating to qualifying buildings…[upon] [u]nanimous vote of the Natick Historical

Commission, subsequent to a public hearing, that the building or structure is of historic,

architectural or cultural significance.” Id. at Section III.J.2.2.

        39. The 2014 Bylaw also provides that the Planning Board may grant a special permit to

allow for the use of a structure deemed historically significant by the Natick Historical



                                                    9
          Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 10 of 37




Commission for multi-family town houses or apartments, including in the RSB single-family

residential district.

        40. Section III-J.6.4 provides that the Board shall provide copies of any application for

historic preservation special permit under Section III-J to the “Advisory Bodies for their

recommendation,” defined under Section III-J.6.3 to include the Board of Health, the Historical

Commission and the Design Review Board (“DRB”).

                         The Natick Planning Board and Natick Town Meeting
                        Enthusiastically Endorse the Historic Preservation Bylaw

        41. To expand the opportunity to preserve historic properties beyond what was permitted

under the 2014 Bylaw, and promote redevelopment that would simultaneously diversify the

types of housing units available in Natick, in early 2019, the Natick Planning Board, via a Town

Meeting Warrant Article proposed the New Bylaw, providing for the historic preservation of

certain properties which were not within the scope of existing historic preservation zoning

provisions.

        42. As proposed to Town Meeting, the New Bylaw provided:

        Historic Preservation: Smaller Estates.

        The [Board] may, at its sole discretion, consider an alternative preservation option for
        certain parcels that exceed the minimum lot size of the underlying zone by at least 20%
        but not more than 100%, and have a documented history of single ownership comprising
        houses, outbuildings, and supporting land or woods. For such projects the following
        criteria shall apply.

                • Number of Dwelling Units. The maximum number of dwelling units allowed
                  shall equal the net useable land area of the parcel divided by 6,000 square feet,
                  rounded to the nearest whole number.
                • New construction shall be of design and materials contemporaneous with the
                  structure being preserved, or replicate documented previous structures that had
                  existed on the site.
                • New construction shall not exceed the greater of:
                      i. For design and materials contemporaneous with the structure being
                          preserved; 100 percent of the interior habitable floor area or above


                                                  10
          Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 11 of 37




                             grade gross volume of the historic building. This shall exclude aspects
                             of construction that pertain to components required for code
                             compliance, of the existing historic building, for access and egress,
                             such as stairs and elevators, or
                        ii. For replication of documented previous structures, 200 percent of the
                             interior habitable floor area or above grade gross volume of the historic
                             building.
                 •   The [Floor Area Ratio] of the interior habitable floor area shall not exceed
                     0.50.
                 •   All parking, areas of active use, play areas, communal gathering areas, and
                     storage; whether in buildings, accessory structures, or outdoor; shall be subject
                     to the district’s setbacks as shown in Table IV – B.
                 •   The [Board] shall seek input and review of the proposal from the Natick
                     Historical Commission.
                 •   Unless specifically modified in this subsection 10, all the preceding criteria and
                     standards of Section III-J shall apply.
                 •   Notwithstanding the foregoing and in order to encourage the preservation of
                     structures on larger historic estates, in the event a project consists of more land
                     than 100% of the minimum lot size of the underlying zoning and the remaining
                     land would otherwise qualify for a cluster project or conventional subdivision
                     elsewhere under the Bylaw, the total of the land owned (including the parcel
                     created to qualify under this Section 10) shall be counted and included in the
                     calculation of the amount of land needed to qualify under the cluster or
                     subdivision regulations of the Bylaw.

(Art. 24, Spring A.T.M 4/9/19).

        43. The proposal was then sent for debate to the annual Town Meeting in the normal and

customary course of business.

        44. At Town Meeting, on April 25, 2019 then-Board Chair Theresa Evans spoke on

behalf of the proposed New Bylaw. She explained on the floor of the Town Meeting that the

proposed amendment as drafted provided the Board with needed “clarity” and “direction” to

enable the Board “to fairly and equitably apply the bylaw to projects around the town.”

Transcript of April 25, 2019 Town Meeting, at 2–3.1 Ms. Evans further explained that the

proposed New Bylaw included safeguards ensuring that any proposed project would complement



1
 An addendum of the relevant excerpts of the transcripts of Town Meeting and Board meetings referred to herein
are collected in chronological order at Exhibit B.

                                                       11
         Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 12 of 37




and protect the surrounding neighborhood, including through limitation of floor area ratio

(“FAR”). Ms. Evans further stated that the Board discussed the New Bylaw “a great deal at

Planning Board meetings.” Id.

       45. The New Bylaw expressly provided for the redevelopment of “Smaller Estates” in

every neighborhood in Natick, into multifamily housing, such as the condominium development

the Valentins later proposed.

       46. Particularly relevant here, Ms. Evans stated as an example that the Valentins sought

to restore a previously existing historic bam believed to have been lost in a fire that could not

have been accomplished under the 2014 Bylaw without the proposed amendment. Id. at 5.

       47. Town Meeting overwhelmingly passed the New Bylaw as proposed by the Planning

Board on April 25, 2019 by a vote of 96 in favor, 4 against, and 3 abstentions. The New Bylaw

was memorialized as Section III-J.10.

       48. The New Bylaw permits two categories of new construction: i) new construction of

design and materials contemporaneous with the existing structure being preserved; and ii) new

construction which replicates a documented previous structure.

                                 The Valentins Apply for Permits

      49. On August 28, 2019, with the assistance of attorney George Richards, the

Valentins submitted an application for a special permit and site plan approval under the New

Bylaw (the “First Application”).

       50. The Valentins proposed to renovate the existing house at the Property with additions,

and construct a new reproduction barn and carriage house, with all parking underground.

Consistent with the New Bylaw’s development guidelines, the Valentins originally proposed to




                                                 12
         Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 13 of 37




develop eleven residential condominium units: five in the restored existing house, five in the

reproduction barn, and one in the carriage house, as well as other site improvements.

       51. As originally proposed, the Valentins’ project fully complied with all dimensional

requirements, including as to setbacks, height, building coverage, parking spaces, and especially

as to the number of units and FAR as allowed under the New Bylaw.

                 The Board, Natick Historical Commission and Design Review Board
                                 Receive the Application Favorably

       52. In the summer of 2019, the Valentins’ architects embarked on creating plans and

scheduled their first hearing with the planning board in August of 2019.

       53. Consistent with Ms. Evans’s reference to the Valentins’ intention to develop the

Property during the April 25, 2019 Town Meeting, Defendants initially received the project

favorably. For example, at the August 7, 2019 hearing of the Planning Board, Ted Fields, Senior

Planner of the Community & Economic Development stated that “the design review board and

most of the historic commission had a preliminary review of the proposal on July 18th… both

boards were encouraged by the plan as presented because the main house will be preserved and

restored its original details…and the barn will be recreated.” Transcript of Aug. 7, 2019 Board

Meeting, at 6.

       54. On July 16, 2018, the Natick Historical Commission (“NHC”) determined by

unanimous vote that the Property is of “architectural significance” under the New Bylaw. Indeed,

by letter dated September 9, 2019 the NHC and Design Review Board (“DRB”) wrote to the

Board that, following a detailed review, the “NHC believes the proposed project will have great

benefit to our local historic character and architecture by the preservation of the house and

development of the reproduced buildings on the site.” A true and correct copy of that letter is

attached here as Exhibit C. Beyond fulfilling the preservation objective, the Valentins’ proposed


                                                13
         Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 14 of 37




condominium development also addressed the fact—recognized in its Comprehensive Master

Plan, Natick 2030—that “a diverse housing stock is still needed to support both existing and

future residents.” Natick 2030+ Master Plan, Chapter 2, Goals and Recommendations, R.2.2., at

p. 2.30, available at https://www.natickma.gov/DocumentCenter/View/7884/Chapter2-Goals-

and-Recommendations (last visited May 17, 2021).

       55. Under the New Bylaw, the NHC’s and DRB’s respective roles relate solely to

reviewing the architectural design of the proposed project, not to assessing any of the sizing or

massing considerations that are exclusively within the Board’s jurisdiction. Indeed, by letter

dated November 14, 2019 to the Board after the NHC and DRB jointly met to review revised site

plans, Chair of the NHC Steve Evers (“Mr. Evers”) explained that “Both NHC and DRB made it

clear to several neighbors in attendance that the size, density of units, parking requirements,

vehicle access, etc. are under the jurisdiction of the Planning Board…our role is to recommend

the appropriateness of the architectural character of the existing house and any new construction

that is permitted.” A true and correct copy of that letter is attached here as Exhibit D.

       56. The proposed project was objectively tasteful and unobtrusive and, in its presentation,

complied with all of relevant municipal procedures.

                South Natick Neighbors Campaign Against the Valentins’ Project

       57. Upon learning about the First Application, several South Natick neighbors began a

concerted effort to turn the Board and other Town entities against the Valentins’ condominium

development. Some of the neighbors launched an opposition website, at

www.stop50pleasant.org, which is still active. Notably, however, the comments section of the

website, which had included a number of racist comments directed at the Valentins and their

proposed, has been deleted.



                                                 14
         Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 15 of 37




       58. The neighbors—assuming that because the Valentins are people of color and intended

to develop condominium units under the New Bylaw, approval of the development would lead to

an influx of people of color into the neighborhood—subjected the Valentins and their land

development team to a unique and unprecedented level of hostility.

       59. One neighbor wrote a letter questioning the Valentins’ ability to finance the

development. Another insinuated that the Valentins were not taxpayers. A third questioned

whether the Valentins were intelligent enough to carry out the development, asserting that they

had to be coached by others. A fourth went so far as to question whether the Valentins were

“monkeying around” or manipulating the Bylaw. A fifth described the Valentins’ efforts to

develop the Property as an “attack on South Natick.”

In Response to Pressure from Neighbors, the Board Undermines the Valentins’ Proposed Project

       60. Throughout its consideration of the Valentins’ development proposal, the Board knew

and recognized that the First Application complied with all requirements of the Bylaw.

       61. However, once it realized the vehemence of the neighbors’ opposition, the Board

abandoned its support for the New Bylaw and the Valentins’ development proposal. Thereafter,

it coordinated with the neighbors to stymie the Valentins’ efforts at every turn, thus adopting or

acquiescing to the neighbors’ discriminatory views. In service of the neighbors’ effort to prevent

the Valentins’ development, the Board molded the review of the Valentins’ application under the

New Bylaw to delay, obfuscate, and frustrate the Valentins’ efforts until the neighbors could

succeed in repealing the New Bylaw.

       62. Defendant members of the Board, including the Chair, adopted or acquiesced in these

discriminatory views that the Valentins’ development presented a threat to the character or

integrity of the neighborhood.



                                                15
         Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 16 of 37




       63. The Board initially responded to the virulent opposition of the South Natick

neighbors by informing the Valentins that it would not approve the proposed project without a

substantial revision of the plans. To satisfy the Board’s request, and despite complying with the

requirements of the New Bylaw, in the Fall of 2019 the Valentins eliminated the carriage house

from the project design and reduced the proposal to contain just ten condominium units in two

buildings. They hoped that their prompt compliance with the Board’s suggestion would ensure

the approval of their application.

            The Planning Board Disingenuously Claims Not to Understand Its Bylaw

       64. When the Valentins returned to present their revised plans at the November 20, 2019

public hearing of the Board, however, the South Natick opposition, motivated by racial animus,

returned in force as well, and spoke out vocally against the Valentins’ project.

       65. During the November 20, 2019 public hearing of the Board, the Valentins’ architect

presented the revised project of ten condominium units, six units in the main house and four

units in the barn. The carriage house was removed from the proposal.

       66. In response to continuing opposition from the South Natick neighbors attending the

November 20 hearing, the Board again changed course. This time, in response to the opposition,

the Board claimed—less than seven months since Ms. Evans described the New Bylaw which the

Board wrote and sponsored at Town Meeting as a model of “clarity”—that the New Bylaw was

unclear in several respects. Transcript of Nov. 20, 2019 Board meeting, at 12–14, 23–25, 32–35.

The Board then sought a legal opinion from Town Counsel about how to interpret the New

Bylaw. There is just one inference to be drawn from the Board member’s claim that the New

Bylaw was unclear: they hoped to find an ostensible basis for denying the Valentins’ application.




                                                16
         Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 17 of 37




                                Town Counsel Issues An Opinion;
                                   Natick Instantly Rejects It

       67. By letter of December 19, 2019, Town Counsel Karis North provided a well-reasoned

legal opinion reaffirming the clarity of the New Bylaw and explaining that the Valentins’

condominium proposal comported with the New Bylaw. A true and correct copy of Town

Counsel’s December 19, 2019 letter is attached here as Exhibit E. Town Counsel opined that:

            •   Section III-J.10 authorized replication of the entire barn even though a portion of
                the barn may have occupied land subsequently conveyed to a different owner
                only after the barn had been destroyed.

            •   Section III-J.10 authorized both forms of the new construction as part of the
                same project: i) new construction of design and materials contemporaneous with
                the structure being preserved; and ii) new construction to replicate a documented
                previously existing structure. Relatedly, Town Counsel opined that different size
                limits applied to the different categories of new construction: i) up to 100 percent
                for design and materials contemporaneous with the existing structure being
                preserved; and ii) up to 200 percent for replication of a documented previously
                existing structure, as clearly defined in Section III-J.10.3.

            •   The term “habitable” applied only to the calculation of interior floor area, and
                not the calculation of above-grade gross volume.
Id.
       68. Notwithstanding the sound reasoning of Town Counsel’s opinion, the Board

disregarded that opinion and continued to interpret the New Bylaw contrary to its plain text and

meaning, and in a manner to severely and unlawfully stymie the Valentins’ development.

       69. Indeed, following a lengthy discussion of the provisions on which Town Counsel had

opined, at the January 15, 2020 public hearing, the Board Chair strongly suggested the Valentins

withdraw their application without prejudice. Transcript of Jan. 15, 2020 Board meeting, at 27.

The Valentins reasonably understood that suggestion to mean that the Board would deny the

First Application if the Valentins did not comply. Reasonably believing they had no other option

by which to obtain Board approval, the Valentins agreed to do so.



                                                17
           Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 18 of 37




          Plaintiffs Decide to Proceed with Condominiums in the Face of Continued Delay

          70. On or about February 24, 2020, the Valentins renewed their application for Historic

Preservation Special Permit and Site Plan Approval under the New Bylaw (the “Second

Application”). The Second Application called for six units in the restored existing house, and

four units in the reproduction barn, with underground parking and other site improvements.

          71. By that time, the South Natick neighbors had embarked upon a campaign to repeal

the New Bylaw entirely, seeking to ensure that the Valentins would never be able to develop the

Property.

          72. In an effort to delay a decision on the Second Application until the repeal could be

decided at Town Meeting, the Board scheduled a remarkable 17 public hearings on the

Valentins’ new application, stretching from April 1, 2020 until December 16, 2020, to permit the

South Natick neighbors to voice their racially motivated opposition to the Valentins’ proposed

project while time marched on towards the Fall 2020 Town Meeting and the ultimate repeal

effort.

          73. At all times during these eight months, the Board knew that the Valentins’ Second

Application complied with the New Bylaw. Notably, during the entirety of the time that the

Valentins sought to develop the Property, the Board held 29 hearing and 14 working group

meetings.

          74. Throughout these public hearings, and other work sessions, Board members named as

Defendants were influenced by the racially-tinged opposition of the South Natick neighbors and

used their official positions to frustrate the Valentins’ development of the Property. The Board

consistently invited and allowed every neighbor to speak, and often repeated and adopted the



                                                  18
         Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 19 of 37




neighbors’ complaints and criticism. Worse yet, individual Board members continued to insist

that they did not know how to interpret or apply the New Bylaw, and departed from historic

practice by refusing to give Valentins constructive guidance or direction with respect to what

proposal would fit within the parameters of the New Bylaw, even though the project as proposed

fully conformed with all dimensional requirements.

                   The Board Interprets the Bylaw Contrary to its Plain Meaning
                             and the Interpretation of Town Counsel

       75. Near the outset of the Board’s 17 public hearings regarding the Second Application,

on April 22, 2020, the Board for the first time—about eight months after the Valentins’ First

Application—declared two new interpretations of the New Bylaw that radically reduced the

allowable new construction by the Valentins.

       76. First, the Board claimed that the phrase “historic building” in the New Bylaw referred

solely to an existing historic structure to be preserved despite the fact that the New Bylaw at

Section III-J.10.3.b provides “[f]or replication of documented previous structures” like the barn

on the Property.

       77. Second, and contrary to Town Counsel’s December 19, 2019 opinion set out above,

the Board found that the New Bylaw applied a single size limitation for all new construction,

rather than separate limits on each of two types of new construction— i) new construction of

design and materials contemporaneous with the structure being preserved; and ii) new

construction to replicate a documented previously existing structure—set out in the New Bylaw.

       78. These interpretive rulings—made for the first time more than eight months after the

Valentins filed the First Application, and in response to the opposition of South Natick

neighbors—reduced the allowable new construction by one-third and forced the Valentins to




                                                 19
            Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 20 of 37




substantially revise their plans in a manner plainly inconsistent with the language and purpose of

the New Bylaw.

        79. Contrary to the plain language of the New Bylaw and the legal opinion of Town

Counsel, on May 6, 2020, the Board further limited the scope of the Valentins’ development by

reducing the gross volume of the proposed barn replication to the portion that is situated on the

land currently owned by the Valentins. Town Counsel had previously determined that the New

Bylaw authorized the Valentins to replicate the entire barn structure on the present-day site.

        80. In the summer of 2020, at least one member of the Board, Mr. Meyer, recognized that

contrary to the Board’s ultimate actions described above everyone on the Board knew how to

interpret the New Bylaw, and specifically that the Board knew the New Bylaw allowed the

developer to add 100% to the structure that needs to be preserve and 200% to a replication. Mr.

Meyer noted in particular that, where Chair Evans had previously claimed that the replication in

the Valentins project included a cupola, that anyone who said the replication referred to a cupola

is lying.

        81. During the June 3, 2020 public hearing, the Board noted that the Building

Commissioner had certified the architects’ volumetric calculations and methodology.

Nonetheless, the Board continued to question the calculations and required that certain elements

included within the calculation be omitted, further restricting the Valentins’ development

opportunity contrary to the plain language of Section III-J.10 of the New Bylaw. The public

record reflects that the Board did not impose such restrictions on, or challenge the calculations

made by, the only other developer to apply for and obtain a special permit under Section III-J to

preserve and redevelop the historic Sacred Heart Church located at 26/28 Eliot Street, a single




                                                20
         Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 21 of 37




family residential district, into multiple dwelling units described in greater detail in ¶¶ 115-119,

below (the “Church Project”).

       82. On or about August 12, 2020 the Planning Board voted to deny the Second

Application without prejudice.

                Recognition of the Racial Animus Infecting the Board’s Decisions

       83. One of the members of the Board, Associate Board Member Susan Kang, did

recognize the discriminatory process that was unfolding throughout the Board’s evaluation of the

Valentins’ project.

       84. By way of limited example only, in the July 22, 2020 Planning Board meeting, Ms.

Kang said she was “concerned about what the neighbors have said.” July 22, 2020 Transcript of

Planning Board, at 10–11. She said she “would ask people to reflect very carefully before they

use comments like, detrimental to the character of the neighborhood. Um, if, if they examine any

conscience and have any doubt as to the actual source of the meaning of those words, I would

ask people to think very carefully.” Id.

       85. Multiple other white individuals in Natick also recognized the racism undergirding

the South Natick neighbors’ opposition to the Valentins’ proposed project. True and correct

copies of correspondence expressing the concerns of such individuals are attached here as

Exhibit F.

                               In Response to the Board’s Pressure,
                            the Valentins Cut Down their Plans Again

       86. In October 2020, the Valentins again submitted revised plans, consistent with their

willingness to cooperate with the suggestions and the demands of the Board, even in the face of a

radically unfair process.



                                                 21
         Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 22 of 37




       87. The Valentins reduced the total number of units to seven by reducing the number of

units in the existing house from eight to five. The Valentins also eliminated the proposed

underground parking, which the Board and abutters disfavored, and instead proposed individual

garages for each unit. Based on the revised plans, the Valentins had reduced the overall massing

and scale of the Project by approximately one-third, from 11 units to seven units, from three

buildings to two buildings, and from an allowed 31,628 square feet to approximately 21,751

square feet, resulting in an FAR of 0.34, well below the FAR of 0.5 specifically provided in the

New Bylaw.

       88. Throughout its consideration of the Valentins’ development plans, the Board knew

and recognized that those plans complied with the requirements of the New Bylaw. Indeed,

having eliminated the proposed underground parking, and having reduced the number of units

and massing of the buildings yet again far below what was authorized for the lot under Section

III-J.10, the Second Application was well within the bounds of the New Bylaw.

       89. On many occasions throughout this process, Linda Valentin implored the Board for

guidance as to how the Project could move forward under the New Bylaw. Departing from its

historic practice of providing such guidance on request to applicants, the Board gave no direction

or guidance to the Valentins and continued the matter yet again.

                        The Chair of the Natick Historic Commissioner
                       Actively Coordinates with South Natick Opponents

       90. While the Board’s acquiescence in the discriminatory opposition of the South Natick

neighbors became clear through the many actions of the Board described above, other arms of

the Natick town government went so far as to explicitly coordinate with and support the South

Natick neighbors in writing.




                                                22
         Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 23 of 37




       91. For example, the Chair of the Natick Historic Commission, Mr. Evers, repeatedly

corresponded with the neighbors who opposed the Valentins’ project on many occasions. He

expressed agreement with their views, and even actively repeated their positions to the Planning

Board members. True and correct copies of Mr. Evers’s emails with the South Natick neighbors

discussing their joint opposition to the Valentins’ project is are attached here as Exhibit G.

       92. Mr. Evers went so far as to lobby the Planning Board on behalf of the neighbors,

arguing that the project was still “too big.” A true and correct copy of the December 1, 2019

letter forwarding this argument is attached here as Exhibit H. Incredibly, he did this despite the

fact that the New Bylaw designates the Planning Board, and not the Natick Historic Commission,

as having the exclusive responsibility for determining the appropriateness of the massing and

scaling of the project. Through Mr. Evers, the Commission went so far as to write a letter to

Town Meeting endorsing the repeal of the New Bylaw. A true and correct copy of that letter is

attached here as Exhibit I.

During the Pendency of the Second Application, Defendants Consistently Represented That Any
               Repeal Would Have No Impact on the Valentins’ Development

       93. As part of its cooperation with the racially motivated opposition to the Valentins’

development of the Property, Defendants repeatedly misrepresented to the Valentins that any

repeal of the New Bylaw would have no impact upon the Second Application.

       94. Indeed, though the Board would ultimately, on December 2, 2020, deny the

Valentins’ application on the basis of the repeal of the New Bylaw, it represented at least twice

during previous public hearings that any repeal would not impact the Valentins’ project

whatsoever.

       95. During the September 9, 2020 public hearing, Chair Evans stated: “I think it’s

important to note both for Articles 13 [proposing a repeal of the New Bylaw] and 14, is that any


                                                23
         Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 24 of 37




change to this bylaw . . . does not adversely affect any active application that is before this

Board.. .it would affect any application that is proposed after the advertising of the public

hearing for these Articles.” Transcript of Sept. 9, 2020 Board Hearing, at 4–5. The Valentins’

new application was submitted on February 24, 2020, long before any such advertising for the

November 10, 2020 Town Meeting.

        96. During the October 21, 2020 public hearing, Board Chair Evans again confirmed that

any change or repeal of the New Bylaw at Town Meeting would have no effect on the Board’s

review and approval of the Valentins’ Application. Transcript of October 21, 2020 Planning

Board Meeting, at 38. Ms. Evans was categorical; in response to Linda Valentin’s question of

whether a repeal would impact the proposed project Ms. Evans stated that the repeal “would

have . . . It would not adversely affect this project.” Id.

        97. Ms. Evans’s representations on this point echo previous representations by Town

officials. Notably, on February 25, 2020, the day after submitting the new application, Linda

Valentin asked James Freas, Director, Community & Economic Development, to seek an opinion

from Town Counsel whether the application under the New Bylaw would be “grandfathered” in

the event of any repeal of the New Bylaw, such that the Board could still approve it under New

Bylaw. On February 26, 2020, Mr. Freas confirmed—based on advice he obtained from Town

Counsel—that the Valentins’ Application “received before the date of first notice of the pending

zoning change is considered under the existing zoning.” A true and correct copy of that email

chain is attached here as Exhibit J.




                                                   24
         Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 25 of 37




Town Meeting Votes to Repeal the New Bylaw After Board Withholds Vote on Approval of the
                                   Second Application

       98. On November 4, 2020, just six days before the Town Meeting vote on repeal of the

New Bylaw, the Board voted to approve the massing, scale and layout of the Valentins’ project.

In so doing, the Board necessarily concluded that the Valentins’ development was “not

substantially more detrimental to abutting properties and neighborhood,” an essential criterion

under the New Bylaw.

       99. Nevertheless, rather than moving to a discussion and vote of whether to grant the

special permit—or a special permit conditioned upon subsequent approvals, as had been the case

for a number of other developments that had come before it, including the Church Project—the

Board elected to continue the matter for yet another hearing, scheduled for just after the Town

Meeting vote on whether to repeal the Bylaw.

       100. The Valentins agreed to the continuance because the Town officials had assured

them that any repeal of the New Bylaw would not affect their application.

       101. Prior to the November 10, 2020, Town Meeting, the Town Moderator cautioned the

Valentins to focus their comments at the hearing strictly on the scope of the at-issue Articles. A

true and correct copy of the email chain between the Valentins and the Town Moderator

preceding Town Meeting is attached here as Exhibit K.

       102. The Town Moderator nevertheless allowed the proponents of the repeal to describe

and criticize the Valentins’ project at length, and did not interrupt or direct them to focus solely

on the language of the New Bylaw and the warrant article seeking its repeal. Indeed, while the

repeal proponents did not refer to the Valentins by name (or their development by address or

location), they displayed what purported to be plans and diagrams for Property throughout their




                                                 25
         Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 26 of 37




presentation, and made it clear that they sought repeal because the Valentins had sought to

develop a condominium project with some affordable units pursuant to the New Bylaw.

       103. By prohibiting the Valentins from advocating on behalf of their project but

permitting the proponents of the repeal of the New Bylaw to frame their position on repeal

almost exclusively in the context of the Valentins’ discrete development at 50 Pleasant Street,

the Town Moderator unfairly biased the deliberation process against the Valentins, as they were

prohibited from rebutting the arguments of the proponents of repealing the New Bylaw.

       104. Town Meeting voted to repeal the New Bylaw on November 10, 2020.

                      The Board Denies the Valentins’ Second Application
                               Solely on the Basis of the Repeal

       105. On December 2, 2020 the Board denied the Valentins’ Second Application

exclusively on the basis that Town Meeting had repealed the New Bylaw.

       106. The Board did not purport to exercise any discretion it may have had in denying the

Valentins’ Second Application.

       107. In denying the Second Application on the basis of the New Bylaw’s repeal, the

Board entirely reversed course from its previous statements that any repeal of the New Bylaw

would have no impact upon its consideration of the Valentins’ project.

       108. During the December 2, 2020 public hearing, Board Chair Evans read into the

record, verbatim, certain excerpts of a legal opinion from Town Counsel, and claimed that

opinion prohibited the Board from considering the Valentins’ Second Application on account of

the New Bylaw. To date, Defendants have refused to produce a full copy of that legal opinion to

the Valentins.

       109. By publicly revealing the substance of Town Counsel’s opinion, Defendants have

waived any claim of privilege. By withholding a copy of the opinion on which they justified


                                                26
           Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 27 of 37




denial of the Second Application, Defendants have further deprived the Valentins of due process

of law.

           Defendants Subjected the Valentins to Disparate and Discriminatory Treatment

          110. The process to which the Board and Town Meeting subjected the Valentins was

unlike any other to which a special permit applicant has ever been subjected in Natick.

          111. On information and belief, over the past decade, Natick has not denied a permit for

any condominium project, large or small. Each of those projects has been sponsored by white

applicants.

          112. In the face of the first such application by persons of color, neighbors motivated by

racial animus strongly opposed the project and the Board acquiesced to that unlawful motivation,

erected serial barriers to the Valentins’ development, and “ran out the clock” in service of the

neighbors’ discriminatory objectives.

          113. The Board has never before engaged in the above-described process—including

delaying the decision on pending applications, seeking and then rejecting the opinion of Town

Counsel as to the interpretation of the Bylaw, and misrepresenting that any repeal would have no

impact upon a pending application—to facilitate the denial of a project. Indeed, on information

and belief, the Board has approved every condominium project applied for in Natick in the past

ten years with the exception of the Valentins’ proposed project.

          114. The only reasonable inference to be drawn from the above-described events is that

the Board at all relevant times supported the efforts of the South Natick neighbors to repeal the

Bylaw and undertook all of the above-described actions in service of seeking to have the Bylaw

repealed in order to reject the Valentins’ Second Application.




                                                  27
         Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 28 of 37




       115. The clearest comparator to the Valentins’ proposed project, in both the First and

Second Applications, is the Church Project, an historic preservation proposal to convert a former

Catholic church at 19 and 26/28 Eliot Street in Natick into a mixed-use project including seven

condominium units which would not have included any deed-restricted units on-site.

       116. That application was submitted under the 2014 Bylaw, its development team was

composed of White individuals, and the Board granted its approval in less than six months. That

matter also involved an application for a special permit and was located within a similar zoning

district (RSA) to the Valentins’ Property.

       117. The sponsor of the Church Project was Randy Johnson, who is the chairman of the

Affordable Housing Trust Fund board and an architect in Natick.

       118. In contrast to the Valentins’ development proposal, the Board (including at least

four members who also deliberated over the Valentins’ application) held only 10 public hearings

(some of which were necessary because the proposal was amended to double the size of the

development after the initial application was filed), as compared with 29 for the Valentins’

project over a period of 16 months.

       119. In contrast to the Valentins’ proposal—where the Board repeatedly demanded

multiple plan submissions, including multiple three-dimensional drawings—the Board approved

the Church Project based on Mr. Johnson’s hand-drawn plans. Finally, the Board expedited its

approval of the Church Project, and permitted it to submit detailed drawings and to secure

ancillary approvals thereafter. In the case of the Valentins, the Board pointedly limited its

November 4, 2020, approvals to massing and scaling, but did not grant them a special permit and

delayed doing so until after Town Meeting repealed the New Bylaw. The independent factors




                                                 28
         Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 29 of 37




distinguishing the two projects are the race of the developers, the inclusion of deed-restricted

affordable units and the existence of racially motivated neighborhood opposition.

                                    INJURY TO PLAINTIFFS

       120. As a direct and proximate result of Defendants’ discriminatory acts described above,

Plaintiffs have suffered, and continue to suffer, irreparable loss and injury, including, but not

limited to, economic losses, injury to reputation, humiliation, emotional distress, loss of housing

opportunities, and the deprivation of their housing and civil rights.

       121. Through the actions described above, Defendants have engaged and continue to

engage in discrimination on the basis of race, color and national origin, in violation of the Fair

Housing Act and the equal protection and due process rights of the Valentins.

       122. Defendants have acted or failed to act with deliberate indifference. They have

known that their acts and omissions create a substantial likelihood of harm to Plaintiffs’ federally

protected rights, and they failed to prevent that likelihood.

       123. There now exists an actual controversy between the parties regarding Defendants’

duties under federal civil rights laws. Accordingly, Plaintiffs are entitled to declaratory relief.

       124. Unless enjoined, Defendants will continue to engage in the unlawful acts and the

pattern or practice of discrimination and unlawful conduct described above.

       125. Through their actions described above, Defendants have acted negligently,

intentionally, maliciously, and with willful, malicious, wanton, and reckless disregard for federal

and state fair housing and non-discrimination laws.

       126. Plaintiffs have no adequate remedy at law. They are now suffering and will continue

to suffer irreparable injury from Defendants’ acts and unlawful conduct unless relief is provided

by this Court. Plaintiffs are thus entitled to preliminary and permanent injunctive relief.



                                                  29
         Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 30 of 37




                                      CAUSES OF ACTION

                                              COUNT I

       Unlawful Discrimination Under the Fair Housing Act, 42 U.S.C. § 3601 et seq.
                         (All Plaintiffs against All Defendants)

        127. Plaintiffs reallege and incorporate by reference paragraphs 1-126 above, as if fully

set forth herein.

        128. By the actions described above, Defendants have violated, and/or continue to

violate, the rights of Plaintiffs, under the federal Fair Housing Act, 42 U.S.C. §3601 et seq. and

implementing regulations, by:

        (a)     Making unavailable or denying dwellings to persons because of race, color, and

national origin, in violation of 42 U.S.C. § 3604(a) and implementing regulations; and

        (b)     Discriminating on the basis of race, color and national origin in the terms,

conditions, or privileges of the provision of services or facilities in connection with the sale or

rental of a dwelling, in violation of 42 U.S.C. § 3604(b) and implementing regulations.

        (c)     Coercing, intimidating or interfering with the Valentins’ efforts to exercise or

enjoy their rights to be free of discrimination on the basis of race, color or national origin, in

violation of 42 U.S.C. § 3617 and implementing regulations.

        129. By the actions described above, Defendants have engaged in, and continue to

engage in, a policy, pattern, and practice of discrimination against the Valentins due to their race,

or the racial composition of their neighborhood, in violation of the Fair Housing Act.

        130. The past and continuing acts and conduct of the individual Defendants, described

above, were and are intentional, and have been carried out with malice and/or reckless

indifference to the federally protected rights of Plaintiffs.




                                                  30
         Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 31 of 37




        131. Defendants have intentionally, knowingly, and continuously engaged in the

practices described above, with the intent of denying equal housing opportunities to Plaintiffs.

                                            COUNT II
                        Violation of 42 U.S.C § 1983 – Equal Protection
                             (All Plaintiffs against All Defendants)

        132. Plaintiffs reallege and incorporate by reference paragraphs 1-131 above, as if fully

set forth herein.

        133. The Fourteenth Amendment to the U.S. Constitution and the Massachusetts

Declaration of Rights further guarantee that Plaintiffs be afforded the equal protection of the

laws, which prohibit Defendants from treating Plaintiffs, in the exercise of their rights,

differently than similarly situated persons and entities absent a compelling state interest, or even

a substantial relation to an important or significant government purpose or a rational basis.

        134. As people of color, the Valentins are members of a suspect class. As a result of the

Valentins’ race, Defendants treated the Valentins in a manner which they have never treated

other developers who have applied for special permits in Natick. The Defendants have never

subjected any similarly situated individual or entity applying for a permit to the species of

process to which they subjected the Plaintiffs as a mechanism to ensuring that the neighbors of

South Natick succeeded in repealing the New Bylaw in order to prevent the “attack” of people of

color upon their neighborhood. Indeed, the myriad obstacles which the Defendants erected to

prevent Plaintiffs from obtaining their special permit to develop their Property were intended to,

and ultimately did, facilitate the unlawful and unconstitutional repeal of the New Bylaw to

provide a purported basis for the Board to deny the Valentins’ Second Application.




                                                 31
         Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 32 of 37




        135. There is no rational basis, and certainly no compelling state interest, that can justify

the Defendants’ actions as described above, which led to the Board’s denial of the Second

Application.

        136. The Defendants in this action have, with discriminatory intent or purpose, adopted,

implemented, enforced, condoned, sanctioned, acquiesced to, and encouraged a policy, pattern,

practice, or custom of violating the clearly established equal protection rights of the Plaintiffs.

        137. The Defendants’ conduct demonstrates their deliberate indifference to the violation

of Plaintiffs’ constitutional rights to equal protection.

        138. As a direct and proximate result of the Defendants' violations of 42 U.S.C. § 1983,

and as alleged in detail above, the Plaintiffs have suffered harm including, without limitation, the

violation of their constitutional rights and further the income Plaintiffs would have earned

through the development of the Property.

                                           COUNT III
                    Violation of 42 U.S.C § 1983 – Substantive Due Process
                            (All Plaintiffs Against All Defendants)

        139. Plaintiffs reallege and incorporate by reference paragraphs 1-138 above, as if fully

set forth herein.

        140. The Due Process Clause of the Fourteenth Amendment to the United States

Constitution prohibits deprivations of life, liberty, or property without fundamental fairness

through governmental conduct that offends the community's sense of justice, decency, and fair

play. Substantive due process also prevents the government from engaging in conduct that

shocks the conscience or interferes with rights implicit in the concept of ordered liberty.

        141. The Defendants in this action have adopted, implemented, enforced, condoned,

sanctioned, acquiesced to, and encouraged a policy, pattern, practice, or custom of violating the



                                                  32
         Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 33 of 37




clearly established due process rights of the Plaintiffs, including, without limitation, by

acquiescing the racially-motivated campaign of the South Natick neighbors to repeal the New

Bylaw in order to prevent the Valentins as people of color from developing their Property.

        142. Each of the Defendants knew or should have known that their conduct as described

above was unlawful and unconstitutional. Their encouragement, condonation, or acquiescence to

the use of the permitting application process to delay and manipulate the Plaintiffs’ ability to

obtain a special permit to develop their Property in order that the racist effort to repeal the New

Bylaw constitutes gross negligence amounting to deliberate indifference to the constitutional

rights of the Plaintiffs. Indeed, Defendants’ course of conduct as described above reflects the

clear intent of each to deprive Plaintiffs of their constitutional rights.

        143. As a direct and proximate result of the Defendants' violations of 42 U.S.C. § 1983,

and as alleged in detail above, the Plaintiffs have suffered harm including, without limitation, the

violation of their constitutional rights and further the income Plaintiffs would have earned

through the development of the Property.

                                            COUNT IV
                     Violation of 42 U.S.C § 1983 – Procedural Due Process
                             (All Plaintiffs Against All Defendants)

        144. Plaintiffs reallege and incorporate by reference paragraphs 1-143 above, as if fully

set forth herein.

        145. The Due Process Clause of the Fourteenth Amendment to the United States

Constitution prohibits deprivations of life, liberty, or property without adequate procedural

safeguard, and protects the right to a fair hearing.

        146. Defendants’ acts as described above deprived the Plaintiffs of the right to develop

the Property. Notably, the Board in ultimately denying the Second Application did not purport to



                                                   33
         Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 34 of 37




rely upon its discretion, but instead relied solely upon the repeal of the New Bylaw, which it

facilitated in acquiescence to the racist campaign of the Valentins’ neighbors. Indeed, the Board

manipulated the entire application process to seek to ensure that the Valentins would not receive

the permit to develop the Property consistent with the New Bylaw.

       147. Defendants in this action have adopted, implemented, enforced, condoned,

sanctioned, acquiesced to, and encouraged a pattern, practice, or custom of violating the clearly

established due process rights of the Valentins by manipulating the permit application process to

permit the repeal of the New Bylaw, even while they assured the Valentins that the repeal would

have no impact upon the Second Application whatsoever.

       148. The Defendants in this action have adopted, implemented, enforced, condoned,

sanctioned, acquiesced to, and encouraged a policy, pattern, practice, or custom of violating the

clearly established due process rights of the Plaintiffs, including, without limitation, by

acquiescing the racially-motivated campaign of the South Natick neighbors to repeal the New

Bylaw in order to prevent the Valentins as people of color from developing their Property.

       149. Each of the Defendants knew or should have known that their conduct as described

above was unlawful and unconstitutional. Their encouragement, condonation, or acquiescence to

the use of the permitting application process to delay and manipulate the Plaintiffs’ ability to

obtain a special permit to develop their Property in order that the racist effort to repeal the New

Bylaw constitutes gross negligence amounting to deliberate indifference to the constitutional

rights of the Plaintiffs. Indeed, the course of conduct described above reflects the intent of each

of the Defendants to deprive the Plaintiffs of their constitutional rights.

       150. As a direct and proximate result of the Defendants' violations of 42 U.S.C. § 1983,

and as alleged in detail above, the Plaintiffs have suffered harm including, without limitation, the



                                                  34
         Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 35 of 37




violation of their constitutional rights and further the income Plaintiffs would have earned

through the development of the Property.

                                        COUNT V
        Violation of the Massachusetts Civil Rights Act, M.G.L. c. 12, §§ 11H & 11I
   (Plaintiffs Against Theresa Evans, Glen Glater, Andrew Meyer, Julian Munich, Peter
           Nottonson, and Stephen Evers, each in his or her individual capacities)

        151. Plaintiffs reallege and incorporate by reference paragraphs 1-150 above, as if fully

set forth herein.

        152. The Defendants interfered by threats, intimidation, or coercion, or attempted to

interfere by threats, intimidation, or coercion, with Plaintiffs’ exercise or enjoyment of clearly

established rights secured by the constitution or laws of the United States or of rights secured by

the constitution or laws of the Commonwealth, including their procedural and substantive due

process rights, and their right to equal protection of the laws.

        153. The Defendants' conduct also interfered with Plaintiffs’ exercise or enjoyment of

other clearly established Federal and State rights as alleged in this Complaint.

        154. At all relevant times, Defendants Theresa Evans, Glen Glater, Andrew Meyer, Julian

Munich, Peter Nottonson, and Stephen Evers were acted within the scope of their positions with

the Town of Natick.

        155. As a direct and proximate result of the Defendants' violation of the Massachusetts

Civil Rights Act, Plaintiffs have suffered harm.

        WHEREFORE, Plaintiffs respectfully request that the Court grant the following relief:

            A. Enter judgment in favor of Plaintiffs, and against Defendants, on all counts of the
               Complaint;

            B. Enter a declaratory judgment that the actions of Defendants complained of herein
               are in violation of the Fair Housing Act of 1968, as amended, 42 U.S.C. § 3601 et
               seq., the Equal Protection Clause of the U.S. Constitution, the Due Process Clause


                                                   35
      Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 36 of 37




          of the U.S. Constitution, and Sections 11H and 11I of the Massachusetts Civil
          Rights Act;

       C. Enter a declaratory judgment that Article 13 of the 2020 Natick Town Meeting
          violates the Fair Housing Act of 1968, as amended, 42 U.S.C. § 3601 et seq., the
          Equal Protection Clause of the U.S. Constitution, the Due Process Clause of the
          U.S. Constitution, and Sections 11H and 11I of the Massachusetts Civil Rights
          Act and is therefore void and unenforceable;

       D. Enjoin Defendants, their agents, employees, representatives, and successors, or
          any other person acting directly or indirectly with them from unlawfully
          interfering with Plaintiffs’ development and from taking any further action that
          would hinder, delay or obstruct the Plaintiff’s development of the Property, and
          directing Defendants to take all affirmative steps necessary to remedy the effects
          of the illegal, discriminatory conduct described herein and to prevent similar
          occurrences in the future, including, but not limited to, approving Plaintiffs’
          application for the development of their Property and issuing all permits
          necessary for them to proceed with construction of the Property;

       E. Issue a writ of mandamus ordering the Defendants to approve Plaintiffs’
          application for the development of the Property and issue all permits necessary for
          them to proceed with construction of the Property under the New Bylaw that was
          in place at the time of their application in August 2019;

       F. Award compensatory damages in an amount to be determined by the jury that
          would fully compensate Plaintiffs for the loss that has been caused by the conduct
          of Defendants alleged herein;

       G. Award punitive damages to Plaintiffs in an amount to be determined by the jury
          that would punish Defendants for their willful, wanton, and reckless conduct
          alleged herein and that would effectively deter Defendants from engaging in
          similar conduct in the future;

       H. Award to Plaintiff and the Class their attorneys' fees, costs, and interest as
          permitted by law; and

       I. Grant such further and other relief as may be just and proper.

PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL CLAIMS AND ISSUES SO
TRIABLE.




                                            36
        Case 1:21-cv-10830-PBS Document 1 Filed 05/19/21 Page 37 of 37




                                    Respectfully submitted,
                                    LINDA and JOEL VALENTIN,

                                    By their attorneys,

                                    /s/ Howard M. Cooper
                                    Howard M. Cooper (BBO # 543842)
                                    Benjamin J. Wish (BBO # 672743)
                                    Tara Dunn (BBO # 699329)
                                    TODD & WELD LLP
                                    One Federal Street, 27th Floor
                                    Boston, MA 02110
                                    (617) 720-2626
                                    hcooper@toddweld.coms
                                    bwish@toddweld.com
                                    tdunn@toddweld.com

                                    Michael Allen
                                    Pro hac vice application pending to be filed
                                    imminently
                                    RELMAN COLFAX PLLC
                                    1225 19th Street, N.W., Suite 600
                                    Washington, D.C.
                                    20036
                                    mallen@relmanlaw.com
                                    202.728.1888 ext. 603

Dated: May 19, 2021




                                      37
